PUBLISHED ORDER SUSPENDING RESPONDENT FROM THE PRACTICE OF LAW DUE TO DISABILITY AND DISMISSING SHOW CAUSE PROCEEDINGS WITHOUT PREJUDICE

Pursuant to Indiana Admission and Discipline Rule 23, Section 25, the Disciplinary Commission has filed a “Verified Petition to Determine Disability” in Cause No. 29S00-1205-DI-280, requesting this Court to suspend Respondent from the practice of law in this state due to physical disability. Along with that petition, Respondent has submitted an “Affidavit of Consent to Disability Suspension.” The Commission also requests that two show cause proceedings for noncooperation with the Commission pending against Respondent, Cause Nos. 49S0O-12O2-DI-104 and 29S00-1205-DI-247, be dismissed without prejudice if the petition to determine disability is granted.
Being duly advised, the Court GRANTS the Commission’s petition and ORDERS that Respondent be suspended from the practice of law in this state, effective immediately, due to disability, pursuant to Admission and Discipline Rule 23(25). Respondent may petition for reinstatement upon termination of the disability pursuant to Admission and Discipline Rule 23(4) and (18). The Court further ORDERS that Cause Nos. 49S00-1202-DI-104 and 29S00-1205-DI-247 be dismissed without prejudice.
The Clerk is directed to forward a copy of this Order to the parties or their respective attorneys and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court’s website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court’s decisions.
All Justices concur.